Citation Nr: 0315606	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  02-05 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim for entitlement to service connection for a lower back 
disorder has been submitted.

2.  Whether new and material evidence sufficient to reopen a 
claim for entitlement to service connection for hearing loss 
has been submitted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Kelly Buckner, D.C.



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION


The appellant had active service from September 1989 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  September 2001 and October 2001 
rating decisions of the Montgomery, Alabama, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which found 
new and material evidence has not been submitted.

A Travel Board hearing was held at the RO before the 
undersigned in December 2002.  The undersigned was designated 
by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony has been associated with the claims file.

The hearing loss issue will be addressed in the Remand 
portion of this decision.



FINDINGS OF FACT

1.  The appellant filed a claim in July 1997 for service 
connection for lower back pain (LBP) and hearing loss.  The 
appellant's claim was denied in a September 1997 rating 
decision.

2.  The appellant did not submit a Notice of Disagreement 
(NOD) to the September 1997 rating decision, and it became 
final in October 1998.  That is the last decision on 
appellant's claim until his current claim.

3.  The evidence submitted by the appellant subsequent to the 
September 1997 rating decision, when considered either alone 
or in connection with the other evidence of record assembled, 
is sufficiently significant that it must be considered in 
order to fairly decide the merits of the appellant's claim 
for service connection for LBP.

4.  The service medical records (SMRs) contain repeat entries 
of complaints, findings, and treatment, for LBP.

5.  An August 1997 VA medical examination for the spine 
reflects a diagnosis of degenerative joint disease (DJD) of 
the lumbosacral spine.

6.  An October 1998 private medical treatment note reflects 
that an x-ray of the appellant's back led the appellant's 
provider to tentatively diagnose narrowing of the L4-L5-S1 
interspaces.

7.  The competent credible evidence of record shows the 
appellant's lower back disorder to have been incurred in 
military service.



CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for a lower 
back disorder has been submitted.  38 U.S.C.A. 
§§ 5103A(d)(2)(f), 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2002).

2.  With resolution of the benefit of the doubt in favor of 
the appellant, his lower back disorder most likely was 
incurred during his military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et. seq. (West 2002) redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, as well as a duty to notify the claimant 
what information and evidence, if any, the claimant is to 
provide, what evidence VA will attempt to obtain, and for the 
claimant to submit any information or evidence in his or her 
possession.  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  VA implemented the VCAA in 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).

The Board notes that, although the April 2002 statement of 
the case (SOC) sets forth the provisions of the VCAA, the 
Board finds no record of the appellant having been provided 
the statutory notice required by the VCAA as concerns his 
lower back disorder claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (2002).  In light 
of the Board granting the benefit sought on appeal, however, 
the Board discerns no prejudice to the appellant by 
proceeding without the notice in question.

Historically, the appellant filed his initial claim for 
service connection in July 1997.  The RO denied the claim in 
September 1997.  The appellant did not submit a timely NOD, 
and the rating decision became final in October 1998.  He 
submitted a request to reopen the claim in July 2001.  The 
appellant submitted private treatment records from C.H. 
McCrimmon, M.D., David Wade, D.C., and an Open MRI of Oxford, 
Alabama, Report of MRI examination.  The RO, in a September 
2001 rating decision, found this evidence cumulative to the 
existing evidence of record, and ruled it did not constitute 
new and material evidence.  The appellant perfected his 
appeal from this ruling.

An October 1998 treatment note of Dr. McCrimmon reflects that 
the appellant experienced some left-sided sacroiliac pain 
with straight leg raises at about 70 degrees on the left, 
negative on the right.  Further, Dr. McCrimmon interpreted 
undated x-rays as suggesting some narrowing of the L4-L5, L5-
S1 interspaces.
A July 2001 Report of X-ray Examination by Open MRI of 
Oxford, AL, reflects that a MRI of the appellant's lumbar 
spine revealed left paracentral through right paracentral 
disc herniations from L3-4 through L5-S1.

David Wade, D.C., treated the appellant for a lower back 
disorder between June 2001 and November 2001.  The appellant 
provided Dr. Wade a history of having injured his back while 
in military service.  In a July 2001 treatment note, Dr. Wade 
entered a diagnosis of lumbar subluxation complex, lumbar 
disc syndrome, lumbar spondylosis, rotational torque 
syndrome, and myofascitis.  Dr. Wade assessed that the 
appellant's current complaints and examination findings were 
consistent with the accident history.

The appellant testified at the December 2002 hearing and 
related the events of 1991 which surrounded the injury to his 
back.  The appellant related that, at the time, he was 
performing paint chipping, paint grinding, and painting, 
aboard the USS Constellation.  As he was attempting to pull a 
small paint spraying device across an angle iron, he heard 
his back make a popping sound.  He continued his duties.  The 
next morning, however, he couldn't move or get dressed.  He 
sought medical attention, and x-rays were negative.  He was 
put on bed rest and provided anti-inflammatory medication.  
Transcript (T), pp. 3-5.  The appellant related that, for the 
remaining 6 or 7 years of his military service, he presented 
for treatment of recurring episodes of his back, and the 
treatment was the same.  The pain would improve but never go 
away.  The only diagnosis he received was a muscle spasm.  T. 
pp. 5-7.  The appellant also sought treatment after his 
discharge from military service, the first time being a 
little over a year after his discharge.  T. p. 7.

The appellant's current chiropractor, K. Buckner, also 
testified at the hearing.  Dr. Bucker assumed Dr. Wade's 
practice.  T. p. 16.  Dr. Buckner interpreted MRI and CT 
images of the appellant's lumbar spine.  Dr. Buckner opined 
that the MRI revealed three annular tears in L3-L4, L4-L5, 
and L5-S1.  Id.  Dr. Buckner opined that the appellant's 
initial injury was a soft tissue injury which began with the 
injury he sustained while in service.  The appellant's 
subsequent episodes of flare-ups, explained Dr. Buckner, were 
caused by the progressive tearing of the appellant's discs.  
Dr. Buckner also opined that the x-rays taken at the time of 
the appellant's injury, and subsequently, did not reflect any 
abnormalities because x-rays do not reveal soft tissue injury 
but bone abnormalities.  T. pp. 16-17.

I.  New and material evidence.

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA. 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2002); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  "New" evidence means more than 
evidence that has not previously been included in the claims 
folder, and must be more than merely cumulative or redundant, 
in that it presents new information.  38 C.F.R. § 3.156 
(2001); Colvin v. Derwinski, 1 Vet. App. 171 (1990).  See 
also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein the 
United States Court of Appeals for Veterans Claims (Court) 
held that the question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See Evans, 9 Vet. App. at 283 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Neither Dr. McCrimmon's treatment records, Dr. Wade's 
treatment records, the July 2001 MRI results, nor Dr. 
Buckner's testimony, were part of the appellant's case file 
when his claim originally was adjudicated in 1997.  
Therefore, this evidence is new in the sense that it has not 
been considered before.  The Board further finds that the 
evidence is material, in that it bears directly on the matter 
in issue.  Specifically, the issue of whether the appellant 
currently has a physical disorder and whether it is medically 
linked to his military service.  This evidence clearly is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the appellant's claim.  
38 C.F.R. § 3.156 (2001).  Therefore, the Board will review 
the appellant's claim on the merits in light of all of the 
evidence of record.

II.  Service connection.

A September 1991 entry of the SMRs reflect that the appellant 
presented with a complaint of LBP.  The examiner rendered an 
impression of mechanical LBP, prescribed motrin and robaxin, 
and placed the appellant on quarters for three days with 
instructions to return at that time.  Three days later, the 
appellant reported only minimal decrease of his pain and 
continued stiffness.  Physical examination revealed 
tenderness of the lower back, leg raises with pain at 60 
degrees on the right and at 40 degrees on the left, positive 
leg drawers with pain to the lower back.  There was positive 
obturator of the right side.  Range of motion (ROM) on 
flexion was 45 degrees, lateral extension was normal.  There 
was a mild spasm of the vertical spine on the right.  The 
examiner's assessment was mechanical LBP.  The appellant was 
prescribed flexeril in lieu of the robaxin, light duty for 
four days, and a consult to orthopedics was entered.  The 
SMRs do not contain any record of an orthopedic follow-up.

The appellant presented again with a complaint of LBP as a 
result of trauma in May 1992.  He reported that the pain had 
manifested during the prior three days.  The physical 
examination revealed the appellant to walk with slight 
stiffness.  There was pinpoint tenderness at the L-3-L-4 area 
of the spinal column, and there was minimal ROM.  Flexion was 
45 degrees.  The assessment was LBP.  The appellant was 
prescribed light duty for 10 days, prescribed flexeril, 
motrin, and given lower back exercises.

In August 1993, the appellant presented at sick call with 
complaints of LBP.  The SMR reveals that the appellant 
reported his history of back problems and incomplete 
remission of his symptoms.  The appellant reported feeling a 
sensation of a pop every time he bent over.  The assessment 
was LBP.

A November 1993 entry of the SMRs reflects that the appellant 
reported that he slipped on the flight deck of the USS 
America and he complained of sharp LBP and the sensation that 
something popped.  The physical assessment revealed he was 
unable to bend over adequately with using the wall as 
support, and there was tenderness to palpation at the L4-5 
level.  An x-ray revealed no bony abnormality.  He was 
prescribed flexeril and motrin.  The impression was LBP, 
acute exacerbation of chronic condition.  A subsequent 
clinical noted in June 1997 also shows an impression of 
mechanical LBP.  

An August 1997 VA medical examination of the spine revealed 
no postural abnormalities, no fixed deformities, and good 
musculature of the back.  ROM on flexion was 92 degrees and 
extension to 30 degrees.  Left lateral flexion was 36 degrees 
and right lateral flexion was 41 degrees.  There was no 
objective evidence of pain.  X-rays of the lumbar spine were 
interpreted as normal.  The diagnosis, however, was DJD of 
the lumbosacral spine.

Dr. McCrimmon's treatment note of October 1998 references x-
ray evidence of narrowing of the L4-L5, L5-S1 interspaces, 
findings consistent with the August 1997 VA diagnosis of 
dengerative joint disease of the lumbosacral spine.  Dr. 
Wade's treatment records reflect that the appellant presented 
to him in June 2001 and reported a history of having injured 
his back in the Fall, 1991.  His diagnosis is set forth above 
in Part I of this decision.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Present disability resulting from disease 
or injury in service is required to establish entitlement to 
service connection. Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997).  To establish service connection for a 
disability, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2002); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  When making a determination of 
service connection, VA must administer its regulations under 
a broad and liberal interpretation consistent with the facts 
in each case.  38 C.F.R. § 3.303(a) (2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. 
§ 3.303(d) (2002).  Further, certain chronic diseases may be 
presumed to be service connected if they manifest to a degree 
of 10 percent or more within one year of discharge from 
service.  Arthritis is one of the diseases listed as eligible 
for presumptive service connection.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2002).

The Board notes that service medical records note repeated 
instances of low back pain during the veteran's period of 
service.  A chronic low back disorder was described in 1993, 
and mechanical low back pain was again noted just prior to 
discharge.  Degenerative joint disease of the lumbosacral 
spine was diagnosed on VA spine examination conducted in 
August 1997, shortly after the veteran's discharge from 
service.  In light of the entries in the appellant's SMRs and 
the medical evidence provided by the appellant's private care 
providers since his discharge from service, the Board finds 
the evidence, at a minimum, to be in a state of equipoise so 
as to grant the appellant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).  
The evidence shows that the veteran's low back disorder was 
incurred in service.  Service connection is established.  





ORDER

The claim for service connection for a lower back disorder is 
reopened.

Entitlement to service connection for a lower back disorder 
is granted.


REMAND

In January 2002, the appellant applied for his previously 
denied claim for service connection for a hearing loss to be 
reopened.  The RO denied the claim in a September 2002 rating 
decision.  During the initial review of this case, the Board 
noted that, as concerns the appellant's application to reopen 
his hearing loss claim, the RO has not provided the appellant 
the statutorily required notice of the provisions of the VCAA 
and VA's obligations thereunder.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Previously, the Board, under authority 
then in effect, would have notified the appellant of the 
provisions of the VCAA.  See, e.g., 38 C.F.R. § 19.9 (2002).  
That authority, however, has been removed or restricted in 
terms of the authority to send such letters.  In Disabled 
American Veterans, et al v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the Court of Appeals for the 
Federal Circuit held that there were substantive problems 
with the Board sending letters of notice.

Although the September SSOC contains the provisions of the 
VCAA, the notice provided to the appellant must, in addition 
to stating the general provisions of the VCAA, specifically 
inform the appellant what evidence the RO will attempt to 
obtain on behalf of the appellant and what evidence the 
appellant is expected to obtain and provide the RO.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also, Charles v. Principi, supra.

Accordingly, the case is REMANDED for the following:

1.  The RO shall provide a letter to the 
appellant which specifically addresses 
the VCAA and its requirements of notice 
and assistance.  In addition to the other 
required information, the letter should 
specifically inform the appellant of the 
evidence already obtained by the RO and 
associated with the claim file (as 
regards the issue of hearing loss) and 
whether the RO intends to obtain any 
additional information or schedule an 
audiology examination.  Further, the 
appellant must be specifically informed 
as to what, if any, evidence he is to 
obtain, and what, if any, additional 
evidence the VA will obtain on his 
behalf.  

2.  If the appellant submits additional 
evidence the matter should be 
readjudicated by the RO.  If the benefits 
sought remain denied, a SSOC should be 
issued, and the appellant should have an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



